Title: To Benjamin Franklin from Jean de Neufville & fils, 2 November 1780
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Honourd sir!
Amsterdam 2 Nov: 1780
May this find Your Excellency in a better state of health, then we observed by the reception of her last favour, she had been in, this being our wish, and to obey always her most respected Commands, we have Accepted, to be comprehended with those of the Month of October the three thousand eigt hundred and Fifty Gilders on Mr. Laurens, and we have taken the liberty to draw on Your Excellency f. 8800: is écu 6680. 54— at the Exchange of 52 11/16 grooten at 3 Usance to our own order


in Three bills Dividd.
{
écu
2000.——.——


  
2200.——.——


  
2480.54.


On the due honour of Which we doubt not in the least, nor on those which shall remain, untill we are intirely reinbursed.
We have gott the honour to wait on Mr. Adams, and obtained his leave to present to H. Excy. the remaining bills; about which he certainly will write to your Excellency; may we begg leave to assure her, as we did verbally to Mr. Adams, that with proper orders we should have been intirely disposed to Continue to protect the bills on Mr. Laurens, for which in particular we thank Your Excellency She hath enabled us untill now.
We have the honour to be with all Respectfull Regard. Honourd Sir Your Excellencys most devoted And most Obedient humble Servants.
John DE Neufville & Son.
